Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A, Claims 1-7; with Claims 8-16 withdrawn in the reply filed on 07/01/2021 is acknowledged. Applicant’s amendments to the claims filed on 05/26/2021 are acknowledged. Accordingly, Claims 1-16 are pending in the application with Claims 8-16 withdrawn.  An action on the merits for Claims 1-7 are as follow.   

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a workpiece” in line 3, rendering the claim indefinite because it is unclear what the difference between this “a workpiece” and a shaft-like workpiece as mentioned in line 1 are?  Appropriate correction/clarification is required.
Claim 2 recites the limitation “a workpiece” in line 3, rendering the claim indefinite because it is unclear what the difference between this “a workpiece” and a shaft-like workpiece as mentioned in line 1 are?  Appropriate correction/clarification is required.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 USC 101 set forth in this Office action. With respect to Claims 3 and 5-7; their dependency on Claim 1 makes them allowable.
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 USC 101 set forth in this Office action. With respect to Claim 4; their dependency on Claim 2 makes them allowable.
Regarding Claim 1, the closest prior art references of record Liang (CN 108103498 A) discloses a method for controlling overlapping in single-layer laser cladding of a shaft-like workpiece (see Abstract), comprising: (1) acquiring a shaft diameter of a workpiece to be processed (diameter of the workpiece, [0018]), a feed rate of a feed shaft (powder feeding amount is 15-45 g/min, [0023]) and a laser cladding width to obtain a calculation formula of an overlapping rate (powder rate, [0022]); and planning a motion of the feed shaft and a motion of a spindle  based on a rotational velocity of the spindle (adjust the spindle speed of the machine tool according to the Shao (CN 103713581 A) further teaches an S-curve acceleration and deceleration planning algorithm (see Abstract); and calculating a feed velocity of the feed shaft to obtain an acceleration time (acceleration time, [0022]) of the spindle and an acceleration time of the feed shaft (“calculating a feed velocity of the feed shaft” and “calculating a feed velocity of the feed shaft” taught by Liang already);  
However, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “(2) determining whether the acceleration time of the spindle is equal to the acceleration time of the feed shaft; if yes, calculating a displacement of the feed shaft and proceeding to step ( 4); otherwise, determining whether the acceleration time of the spindle is greater than the acceleration time of the feed shaft; if yes, after the feed shaft is accelerated to a preset velocity, keeping the feed shaft at the preset velocity until the spindle reaches the preset velocity; otherwise, proceeding to step (3); (3) re-planning the motion of the spindle according to S-curve acceleration and deceleration; adding a period of uniform acceleration motion for the spindle or reducing a maximum jerk of the spindle to make the acceleration time of the spindle equal to the acceleration time of the feed shaft; calculating a total displacement of the feed shaft and proceeding to step (4); and (4) adjusting an initial zero position of a laser head in a feed direction according to a difference between the total displacement of the feed shaft and a preset clamping allowance”.  Furthermore there is no motivation found to modify the prior art to obtain the claimed limitations.  As such, Claim 1 is allowed. 
Claims 3 and 5-7; their dependency on Claim 1 makes them allowable.
Regarding Claim 2, the closest prior art references of record Liang (CN 108103498 A) discloses a method for controlling overlapping in single-layer laser cladding of a shaft-like workpiece (see Abstract), comprising: (1) acquiring a shaft diameter of a workpiece to be processed (diameter of the workpiece, [0018]), a feed rate of a feed shaft (powder feeding amount is 15-45 g/min, [0023]) and a laser cladding width to obtain a calculation formula of an overlapping rate (powder rate, [0022]); and planning a motion of the feed shaft and a motion of a spindle  based on a rotational velocity of the spindle (adjust the spindle speed of the machine tool according to the diameter of the workpiece, [0018]); and Shao (CN 103713581 A) further teaches an S-curve acceleration and deceleration planning algorithm (see Abstract); and calculating a feed velocity of the feed shaft to obtain an acceleration time (acceleration time, [0022]) of the spindle and an acceleration time of the feed shaft (“calculating a feed velocity of the feed shaft” and “calculating a feed velocity of the feed shaft” taught by Liang already);  
However, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “(2) determining whether the acceleration time of the spindle is equal to the acceleration time of the feed shaft; if yes, calculating a displacement of the feed shaft and proceeding to step ( 4); otherwise, determining whether the acceleration time of the spindle is greater than the acceleration time of the feed shaft; if yes, re-planning the motion of the feed shaft according to a triangular acceleration planning method; adding a period of uniform acceleration motion for the 
With respect to Claim 4; their dependency on Claim 2 makes them allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761